PER CURIAM.
The appeals involved here are from entries of final summary judgment for all defendants/appellees in a case where the plaintiff/appellant was denied coverage for an insurance claim.
We reverse the summary judgment in favor of appellee Ranger Insurance Company for the following briefly stated reasons. The appellant obtained insurance for its condominium project for builder’s risk liability and for bodily injury and property damage liability. While it was entirely appropriate to enter summary judgment for Ranger as it pertained to coverage under the builder’s risk section of the policy, the trial court altogether neglected the appellant’s rights to coverage under the personal injury and property damage liability section of the policy. Thus, we reverse and remand for further proceedings on this issue.
However, as to the other two appellees, the summary judgments are affirmed.
*1102Affirmed m part, reversed in part, and remanded.